DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 10/12/2021 has been entered. Applicant has amended claims 1 and 5. Claim 6 has been added. Applicant has not cancelled any claims. Claims 1-6 are currently pending in the instant application. Applicant’s amendments have overcome each and every objection previously set forth in the Non-Final Office Action mailed 07/14/2021.
Response to Arguments
Applicant’s arguments, see pages 5-10, filed 10/12/2021, with respect to the rejection(s) of claim 1 under 35 U.S.C 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of applicant’s amendment to claim 1.
	Regarding the pipe member and step portion…
	The examiner notes that Okada teaches the pipe holding portion as the treatment instrument channel (84) seen in Fig 29. However, Sugiyama (JPH09108173A) is used to teach the pipe member as the first connection pipe (64) seen in Fig. 1. The pipe member of Sugiyama is not fixed over the entire length of the flexible tube (1) but instead has one end inserted in the treatment instrument insertion channel (63) and has another end inserted into the through hole (12) of the distal end rigid member. 
	Furthermore, the through hole (12) of Sugiyama has a step portion that restricts a position of the first connection pipe (64), which can be seen in Fig. 1 (see more detail in current 103 
Status of Claims 
Claims 1-6 are pending and currently under consideration for patentability under 37 CFR 1.104. 
Foreign Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copies have been received.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “inner diameter of the step portion”, the “outer diameter of the pipe member”, and the “inner diameter of the pipe member” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2006149844 A to Okada in view of JPH09108173A to Sugiyama.
Regarding claim 1, Okada discloses an endoscope (Fig. 1 - endoscope body 2) comprising: 
	an insertion portion configured to be inserted into a subject (Fig. 1-insertion portion 5), the insertion portion including a bending portion (Fig. 1 - bending portion 10); 
	a multi-lumen tube that forms at least the bending portion of the insertion portion (Fig. 1 -  flexible tube portion 12), the multi-lumen tube including two bending operation wire insertion holes passing through the multi-lumen tube in a direction of a longitudinal axis (see [0026]- the insertion portion 5 is a multi-lumen tube having four insertion holes 5a); 
(Fig. 13-bending wires 29); 
	a wire retaining member (Fig. 13- distal end connecting portion 9) in contact with a distal end surface of the multi-lumen tube (Fig. 2-distal end portion 4) , the wire retaining member including two opening portions from which the two bending operation wires are respectively drawn out (Fig. 6 - wire clasp 28); 
	a pressing member including a fixation portion fixed to the two bending operation wires and a contact portion in contact with the wire retaining member (Fig. 5- wire clasp 28), the pressing member being configured to press a distal end surface of the multi-lumen tube through the wire retaining member when one of the two bending operation wires is pulled ([0028] - Each bending wire 29 has its distal end locked at the distal end connecting portion 9 by a wire clasp 28); 
	a treatment instrument insertion channel provided on a proximal end side of the wire retaining member (Fig. 1 – treatment tool insertion portion 14), the treatment instrument insertion channel communicating with the multi-lumen tube in the direction of the longitudinal axis (Fig. 1; see [0018] - the treatment tool insertion portion 14 of the operation portion 6 protrudes through the inside of the insertion portion 5); 
	a distal end rigid member provided on a distal end side of the wire retaining member (Fig. 1 – tip 4), the distal end rigid member including a through hole (Fig. 2-opening 4A); and 
	wherein, 
	a contact area of the wire retaining member with the distal end surface of the multi-lumen tube  (Fig. 13 - distal end connecting portion 9) is set to be larger than a contact area of the contact portion with the wire retaining member (Fig. 5- wire clasp 28), 
(Fig. 5- wire clasp 28),
	the wire retaining member includes a pipe holding portion configured to allow insertion of the pipe member (Fig. 29- treatment instrument channel 84), the wire retaining member being held between the distal end rigid member and the multi-lumen tube(Fig. 13- distal end connecting portion 9).
Okada does not expressly teach 
	a pipe member including one end inserted into the treatment instrument insertion channel and another end inserted into the through hole of the distal end rigid member, the pipe member being configured to allow the treatment instrument insertion channel and the through hole of the distal end rigid member to communicate with each other,
	the wire retaining member includes a pipe holding portion configured to hold the pipe member,
	the through hole of the distal end rigid member includes a step portion configured to restrict a position of the pipe member by a distal end surface of the pipe member inserted in the though hole being in contact with the step portion.
However, Sugiyama teaches of an analogous endoscopic device including
	a pipe member including one end inserted into the treatment instrument insertion channel and another end inserted into the through hole of the distal end rigid member (Fig. 1 - first connection pipe 64), the pipe member being configured to allow the treatment instrument insertion channel and the through hole of the distal end rigid member to communicate with each other ([0015]- Reference numeral 63 denotes a treatment instrument insertion channel made of a flexible tube, and is coaxially connected to the rear end portion of the treatment instrument insertion through-hole 12 of the multi-lumen tube via a first connection pipe 64),
	the wire retaining member includes a pipe holding portion configured to allow insertion of the pipe member and to hold the pipe member (Fig. 1- treatment instrument insertion through-hole 12 & first connection pipe 64),	
	the through hole of the distal end rigid member includes a step portion configured to restrict a position of the pipe member by a distal end surface of the pipe member inserted in the though hole being in contact with the step portion (see examiner’s annotated Fig. 1).

    PNG
    media_image1.png
    354
    533
    media_image1.png
    Greyscale

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Okada to include pipe member, pipe holding portion, and step portion, as taught by Sugiyama. It would have been advantageous to make the combination in order to connect the treatment instrument insertion channel with the through hole ([0015] of Sugiyama).
The modified device of Okada in view of Sugiyama will hereinafter be referred to as modified Okada.
Regarding claim 2, modified Okada teaches the endoscope according to claim 1, and Okada further discloses wherein the pressing member is fixed to the wire retaining member (Fig. 5- wire clasp 28).
Regarding claim 3, modified Okada teaches the claimed invention as discussed above concerning claim 1, and Okada further discloses wherein the wire retaining member is configured by a plate-shaped member (Fig. 13 -distal end connecting portion 9).
Regarding claim 6, modified Okada teaches the endoscope according to claim 1, but Okada does not expressly teach wherein an inner diameter of the step portion is smaller than an outer diameter of the pipe member and is substantially equal to an inner diameter of the pipe member.
However, Sugiyama teaches of an analogous endoscopic device wherein an inner diameter of the step portion is smaller than an outer diameter of the pipe member and is substantially equal to an inner diameter of the pipe member (see examiner’s annotated Fig. 1).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the pipe member of modified Okada to include step portion, as taught by Sugiyama. It would have been advantageous to make the combination in order to connect the treatment instrument insertion channel with the through hole ([0015] of Sugiyama).

    PNG
    media_image2.png
    411
    580
    media_image2.png
    Greyscale

Claims 4 is rejected under 35 U.S.C. 103 as being unpatentable over JP 2006149844 A to Okada in view of JPH09108173A to Sugiyama, and in further view of JP-11267095-A to Takizawa.
Regarding claim 4, modified Okada teaches the endoscope according to claim 1, and Okada further discloses wherein the pressing member is a pipe-shaped member having a diameter larger than a diameter of the bending operation wires (Fig. 5- wire clasp 28), but neither Okada nor Sugiyama expressly teach wherein the pipe-shaped member is fixed by caulking to distal end portions of the bending operation wires.
However, Takizawa teaches of an analogous endoscopic device wherein the pipe-shaped member is fixed by caulking to portions of the bending operation wires (Fig. 6 – caulking member 44).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the pipe-shaped member of modified Okada to ([0062] of Takizawa).
Claims 5 is rejected under 35 U.S.C. 103 as being unpatentable over JP 2006149844 A to Okada in view of JPH09108173A to Sugiyama, and in further view of JP 2009247550 A to Nishina.
Regarding claim 5, modified Okada teaches the endoscope according to claim 1, but neither Okada nor Sugiyama expressly teach wherein end portions of the two wires are connected to each other by the pressing member.
However, Nishina teaches of an analogous endoscopic device wherein end portions of the two wires (see [0016] –the arm portion 2 has, for example, two parallel wires … 2a and 2a) are connected to each other by the pressing member (Fig 1B - hook-like claw part 3).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of modified Okada to include the pressing member of Nishina. It would have been advantageous to make the combination in order to connect the ends of the two wires ([0019] of Nishina).

Conclusion
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTEN A. SHARPLESS whose telephone number is (571)272-2387. The examiner can normally be reached Monday-Friday 6:00 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mike Carey can be reached on (571) 270-7235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 





/C.A.S./Examiner, Art Unit 3795

/MICHAEL J CAREY/Supervisory Patent Examiner, Art Unit 3795